Citation Nr: 0700867	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

3.  Entitlement to a compensable disability rating for 
residuals of removal of foreign objects from left eye.

4.  Entitlement to service connection for a gastrointestinal 
disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1970 to 
November 1973 with 3 years of prior active duty service, 
reportedly from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2004, a statement of the case was issued in January 2005, and 
a substantive appeal was received in February 2005.

The veteran testified at a Board hearing at the RO in April 
2006.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The current 10 percent evaluation assigned to the 
veteran's tinnitus disability is the maximum evaluation under 
VA rating criteria.  

2.  The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing impairment in the right ear and 
Level II hearing impairment in the left ear.

3.  The veteran's service-connected residuals of removal of 
foreign objects from the left eye is manifested by stable 
scarring without any other residuals and without active 
pathology; the loss of visual acuity in the left eye has not 
been medically attributed to a service-connected medical 
disorder.

4.  A gastrointestinal disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is any current gastrointestinal disability 
otherwise related to the veteran's active duty service.

5.  A low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current low back disability otherwise related to 
the veteran's active duty service.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a 
disability rating in excess of 10 percent for the veteran's 
tinnitus disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2006); Smith v. 
Nicholson, 451 F.3d 1344 (2006).

2.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85, 4.86 and 
Code 6100 (2006).

3.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected residuals of 
removal of foreign objects from the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 6009 (2006).

4.  A gastrointestinal disability was not incurred in or 
aggravated by the veteran's active duty service, nor may a 
gastrointestinal disability be presumed to have incurred in 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service, nor may a low back 
disability be presumed to have incurred in such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Concerning the claim of entitlement to an increased rating 
for tinnitus, the Board notes that the U. S. Court of Appeals 
for Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet.App. 143, 149 (2001).  For the issue of 
entitlement to an increased rating for tinnitus, the facts 
are not in dispute.  Resolution of the veteran's appeal on 
this issue is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  As discussed below, the Board finds that the 
veteran is already receiving the maximum disability rating 
available for tinnitus under the applicable rating criteria.  
Furthermore, regardless of whether the veteran's tinnitus is 
perceived as unilateral or bilateral, the outcome of this 
appeal does not change.

Therefore, because no reasonable possibility exists that 
would aid in substantiating the claim for an increased rating 
for tinnitus, any deficiencies of VCAA notice or assistance 
with regard to this specific issue are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet.App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

After reviewing the claims folder, the Board finds that the 
requirements of VCAA have been met with regard to all of the 
other issues on appeal in this case.

Concerning the claims of entitlement to an increased rating 
for bilateral hearing loss, entitlement to an increased 
rating for residuals of removal of foreign objects from the 
left eye, and entitlement to service connection for a low 
back disability, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought in a letter dated January 2004.  With regard to the 
claim of service connection for a gastrointestinal 
disability, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought in a letter dated February 2004.  Moreover, in the 
January and February 2004 letters, the appellant was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the January and February 2004 letters were 
sent to the appellant prior to the August 2004 rating 
decision on these claims.  The VCAA notice was therefore 
timely with respect to these issues.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also believes that the January 2004 letter 
implicitly notified the appellant to submit any pertinent 
evidence in the appellant's possession for the claims of 
entitlement to increased ratings and the claim of entitlement 
to service connection for a low back disability.  In that 
regard, the appellant was advised to submit any evidence or 
identify any evidence he wished VA to assist him in 
obtaining.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met with respect to those issues.  
The February 2004 VCAA letter expressly notified the 
appellant to submit any pertinent evidence in the appellant's 
possession for the claim of entitlement to service connection 
for a gastrointestinal disability.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met for 
this issue as well.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature, history, and 
severity of his disabilities where appropriate, but there has 
been no timely notice of the types of evidence necessary to 
establish particular ratings and effective dates for any 
ratings that may be granted.  The Board notes that the RO did 
furnish the appellant with a letter in March 2006 which 
directly explained how VA determines disability ratings and 
effective dates, but this notice was arguably untimely.  
Despite the untimely notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
subsequent to the March 2006 Dingess/Hartman notice the 
veteran has developed his claims by presenting testimony at a 
Board hearing and has expressed no intention to add more 
evidence to the record; the evidence of record is adequate 
for a final decision and there is no indication that any 
useful purpose would be served by delaying appellate review 
at this time.  Additionally, with regard to the claims of 
service connection for a low back disability and for a 
gastrointestinal disability, the Board finds below that the 
preponderance of the evidence is against granting service 
connection; thus, no rating or effective date will be 
assigned and questions concerning such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations in association 
with each of his claims for increased disability ratings.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  

The Board declines to obtain medical nexus opinions with 
respect to the service connection issues in this appeal 
because, for both claims, there is no evidence of pertinent 
disability in service or for many years following service.  
The Board accepts that the veteran is currently diagnosed 
with gastrointestinal and low back disabilities, but there is 
no competent indication that any such disabilities are 
associated with service.  See Charles v. Principi, 16 
Vet.App. 370 (2002).  Indeed, in view of the absence of any 
abnormal findings in service, the negative examination 
performed at separation from service, and the veteran's 
denial of any pertinent problems at the separation 
examination and at post-service examinations for years 
following the end of his period of active duty, any current 
opinion relating the current disabilities to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where 'no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

II.  Increased Ratings

The present appeal involves the veteran's claims that the 
severity of several service-connected disabilities warrant 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Tinnitus

The veteran has requested a disability rating in excess of 
10 percent for his service-connected tinnitus disability.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
rating in excess of 10 percent for tinnitus.

The Board notes that a 10 percent rating is the maximum 
schedular rating for tinnitus even in cases, as here, where 
the veteran reports that the tinnitus is associated with both 
ears.  In Smith v. Nicholson, 19 Vet.App. 63, 78, (2005) the 
U.S. Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (2006), 
the Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).

Bilateral Hearing Loss

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
30
45
60
LEFT
20
30
55
55

The puretone average in the right ear was 39 decibels and the 
puretone average in the left ear was 40 decibels.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 90 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  Under 
Table VII, this warrants a noncompensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

The Board has carefully reviewed and considered the veteran's 
statements and understands fully the veteran's belief that 
his hearing loss is more significant than testing reflects.  
However, the Board must rely upon the official results of the 
authorized hearing testing.  See Lendenmen v. Principi, 3 
Vet.App. 345, 349 (1992).  Moreover, while the veteran as a 
lay person is competent to provide evidence regarding 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or the clinical severity of his 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board must base its decision on the relevant medical 
evidence of record.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Moreover, there is no evidence of 
an exceptional pattern of hearing impairment to otherwise 
allow for application of 38 C.F.R. § 4.86.  The degree of 
bilateral hearing loss shown fails to meet the standards for 
a 10 percent disability rating.  Therefore, the preponderance 
of the evidence is against the veteran's claim.

Residuals of removal of foreign objects from left eye

The veteran's service-connected residuals of removal of 
foreign objects from the left eye has been rated by the RO 
under the provisions of Diagnostic Code 6099-6009, indicating 
an unlisted disability rated by analogy to Diagnostic Code 
6009 for an unhealed injury of the eye.  Under this 
regulatory provision, when the disability is in chronic form, 
it is to be rated from 10 to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology. Minimum 
rating during active pathology is 10 percent.

The veteran underwent a VA examination in June 2004.  The 
examiner found a scar in the left cornea which was noted to 
be stable.  Additionally, noted diagnoses included hyperopic 
astigmatism of each eye, presbyopia, and macular degeneration 
of each eye with the left eye more severe than the right eye.  
The examiner also noted "vision loss not consistent with 
physical examination" in the left eye.  The examiner 
commented that, regarding "the eye condition that is service 
connected," the examination revealed that "the corneal scar 
on the left eye is stable and has not progressed."  The 
examiner further noted that the veteran "does have very 
early dry macular degeneration, which is resulting in visual 
changes."  There was no evidence that the veteran was 
experiencing pain or any active pathology as a result of the 
residuals of his left eye trauma or the scar associated with 
the trauma.  There is no competent medical evidence that the 
visual acuity problems that the veteran is experiencing are 
related to the service connected disability of the left eye.

The Board stresses that the underlying question of whether or 
not the veteran's reduced vision is due to the service-
connected left eye disability is essentially medical in 
nature, and the Board must rely on the opinions of trained 
medical personnel.  The Board has considered all of the 
pertinent medical reports of record but is unable to find 
competent medical evidence attributing any active pathology 
to the service connected disability of the left eye.  The 
Board notes that an October 2003 report of an examination of 
the veteran's eyes includes a comment that "no reasoning was 
found as to why his vision is and has been decreased."

The Board finds no reason to doubt the credibility of the 
veteran's testimony that he experiences episodes of "milky" 
vision loss in his left eye approximately once per month, 
however the Board is not competent to associate the reported 
symptoms with a particular medical explanation and there is 
no competent medical opinion of record that associates any 
current symptomatology to the service-connected left eye 
disability.  The Board acknowledges the veteran's own 
testimony that he experiences significant symptoms as a 
result of the service-connected residuals of removal of 
foreign objects from his left eye; while the veteran as a lay 
person is competent to provide evidence regarding 
symptomatology, he is not competent to provide evidence of 
medical diagnosis or clinical association between reported 
symptoms and specific eye pathologies.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Since there is no competent medical evidence of decreased 
visual acuity related to the service-connected left eye 
disability and there is no other evidence of active pathology 
attributable to the service-connected disability, a 
compensable rating is not warranted.

Increased Rating Conclusion

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disabilities at issue have 
resulted in marked interference with employment beyond that 
contemplated by the rating schedule or that the service-
connected disabilities have necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board finds that the preponderance of the evidence is 
against any increased ratings in this appeal.  Thus, the 
benefit-of-the doubt doctrine is inapplicable and the claims 
for increased ratings must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III. Service Connection

This case also involves the veteran's claims of entitlement 
to service connection for a gastrointestinal disability and a 
low back disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and gastric ulcers, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



Gastrointestinal disability

Service medical records show no instance of any in-service 
complaint or treatment for any symptoms related to 
gastrointestinal disability.  The broader record shows no 
treatment for any gastrointestinal symptoms until a private 
hospitalization report dated January 1986.  This report shows 
severe gastritis with gastric retention and pyloric spasm and 
it is noted that the veteran reported experiencing epigastric 
discomfort in the past.  The Board notes that no chronic 
disability was noted at that time, and in February 1987 the 
veteran was diagnosed as suffering from acute gastritis.  It 
is clear from the record, however, that the veteran currently 
suffers from a chronic gastrointestinal disability and that 
he underwent a subtotal colectomy around 2001.
 
The evidence of record does not support a finding that the 
veteran's current gastrointestinal pathology is etiologically 
related to the veteran's active duty service.  The veteran 
has testified to persistent and substantial gastrointestinal 
symptoms during service which he has attributed to unsanitary 
conditions during his time in Vietnam.  As noted above, the 
service medical records are silent as to any sign of 
gastrointestinal symptoms.  All in-service examination 
reports show no pertinent abnormalities, including the 
veteran's October 1973 separation examination which includes 
the veteran's own written statement indicating that he felt 
he was in good health at that time; the veteran signed a 
November 1973 statement re-endorsing his statement of health 
and the findings of the October 1973 report.  This suggests 
that neither the veteran nor trained medical professionals 
believed that the veteran suffered from a gastrointestinal 
disability at the conclusion of the veteran's active duty 
service.

Of particular significance is a medical report from February 
1978, five years after the end of the veteran's time on 
active duty, which shows the veteran was found to be 
clinically normal and that the veteran indicated on a medical 
history questionnaire that he had never experienced frequent 
indigestion or any stomach or intestinal trouble up to that 
time.  The exact same clinical findings and the veteran's 
same questionnaire responses are repeated in a February 1982 
examination report, indicating no gastrointestinal disability 
nor any history of gastrointestinal disability up to that 
time.  This strongly suggests that neither the veteran nor 
professional physicians believed that any gastrointestinal 
disability had manifested up to that date.

Thus, there is no contemporaneous competent evidence of 
gastrointestinal disability manifesting during service and 
there is no showing of chronicity of gastrointestinal 
symptoms until at least 1986, or more than 11 years after the 
end of the veteran's active duty service.  This lengthy 
period without evidence of manifestation or treatment for a 
gastrointestinal disability weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Furthermore, there is no medical opinion of record from any 
time period which etiologically associates the veteran's 
current gastrointestinal disability with his time in service, 
nor does any medical evidence even suggest such a causal link 
in hindsight.  Indeed, the record as it stands offers no 
medical evidence upon which to base a finding that the 
veteran's current gastrointestinal disability was incurred 
during active duty service without engaging in speculation.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.

It is clear from the record that the veteran currently 
suffers from a gastrointestinal disability and has 
experienced significant difficulty due to it.  The Board has 
carefully reviewed the veteran's own testimony and 
contentions and the Board understands fully the veteran's 
belief that unsanitary practices and conditions associated 
with his performance of active duty service caused his 
current gastrointestinal disability.  However, the Board must 
rely upon competent medical evidence to determine the 
diagnosis or etiology of a disease or disorder.  The Board 
may not draw its own medical conclusions in reaching a 
decision.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  While 
the veteran, as a lay person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder, and in this 
case the preponderance of the competent medical evidence is 
against the claim.

Low back disability

The record is similar with regard to the veteran's claim of 
service connection for a low back disability as it is 
concerning the veteran's claim of service connection for a 
gastrointestinal disability.

Service medical records show no instance of any in-service 
complaint or treatment for any symptoms related to a low back 
disability.  The Board acknowledges, however, that the record 
does corroborate the veteran's account that he served in 
Vietnam, and the veteran has testified that he suffered a 
back injury when jumping off of a vehicle in combat 
conditions involving enemy fire.  Assuming that the veteran 
engaged in combat with enemy forces, then by statute VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

With regard to the question of whether the veteran engaged in 
combat, the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  Service personnel records show that the veteran 
served as a mechanic, and there is no documentation 
establishing that the veteran was engaged in combat.

Assuming, for the sake of the veteran's argument, that the 
veteran did suffer a back injury during combat as he has 
testified, the evidence of record is still clearly and 
unmistakably against a finding that any in-service back 
injury resulted in the veteran's current chronic low back 
disability.  As noted above, all in-service examination 
reports show no pertinent abnormalities, including the 
veteran's October 1973 separation examination which includes 
the veteran's own written statement indicating that he felt 
he was in good health at that time; the veteran signed a 
November 1973 statement re-endorsing his statement of health 
and the findings of the October 1973 report.  This suggests 
that neither the veteran nor trained medical professionals 
believed that the veteran suffered from a low back disability 
at the conclusion of the veteran's active duty service.

Significantly, the medical report from February 1978, five 
years after the end of the veteran's time on active duty, 
shows the veteran's spine was found to be clinically normal 
and that the veteran indicated on a medical history 
questionnaire that he had never experienced any recurrent 
back pain up to that time.  The exact same clinical findings 
and the veteran's same questionnaire responses are repeated 
in the February 1982 examination report, indicating no low 
back disability nor any history of recurrent back pain up to 
that time.  This strongly suggests that neither the veteran 
nor professional physicians believed that any low back 
disability had manifested up to that date.

The broader record shows no treatment for any low back 
symptoms until a private hospitalization report dated January 
1986.  This report shows complaint of severe back pain.  
Examination revealed tender spasm of the lumbar musculature 
and x-ray showed slight wedging of L-1 which "could 
represent an old compression fracture."  Significantly, the 
veteran reported at that time that the onset of his back pain 
was "nearly one year ago," or during 1985.  Specifically, 
the veteran described onset as associated with an automobile 
accident resulting in a fractured coccyx and a brief 
hospitalization.  The record shows continued complaints of 
back pain over the time since the January 1986 report, 
including diagnoses of degenerative joint disease and 
degenerative disc disease involving the lumbar spine from 
around 1995.

There is no contemporaneous evidence of any low back 
disability manifesting during service or for years following 
service, and there is no showing of chronicity of low back 
symptoms until the occurrence of traumatic back injury in 
1985 (the reported time of his hospitalization for a 
fractured coccyx following a motor vehicle accident), more 
than 10 years after the end of the veteran's active duty 
service.  This lengthy period without evidence of 
manifestation or treatment for a low back disability weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

Furthermore, there is no medical opinion of record from any 
time period which etiologically associates the veteran's 
current low back disability with his time in service, nor 
does any medical evidence even suggest such a causal link in 
hindsight.  Indeed, the record as it stands offers no medical 
evidence upon which to base a finding that the veteran's 
current low back disability was incurred during active duty 
service without engaging in speculation.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.

The Board has carefully reviewed the veteran's own testimony 
and understands the veteran's belief that his active duty 
service caused his current low back disability.  However, the 
Board again emphasizes that it must rely upon competent 
medical evidence to determine the diagnosis or etiology of a 
disease or disorder.  While the veteran, as a lay person, is 
competent to provide evidence regarding injury and 
symptomatology, neither the Board nor the veteran are shown 
to be medically trained so as to be competent to address 
questions of medical diagnosis or etiology.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder, 
and in this case the preponderance of the competent medical 
evidence is against the claim.

Service connection conclusion

In conclusion, service connection for a gastrointestinal 
disability and service connection for a low back disability 
are not warranted.  The preponderance of the evidence is 
against finding that the veteran's currently diagnosed 
gastrointestinal and low back disabilities are causally 
linked to the veteran's active duty service.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


